Exhibit 99.1 CARDIOME PHARMA CORP. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This management discussion and analysis is as of November 5, 2007 and should be read in conjunction with our unaudited consolidated financial statements for the three and nine months ended September 30, 2007 and the related notes included therein. Our consolidated financial statements are prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”).These principles differ in certain respects from United States generally accepted accounting principles (“US GAAP”).All amounts are expressed in Canadian dollars unless otherwise indicated. The forward-looking statements in this discussion regarding our expectations of our future performance, liquidity and capital resources and other non-historical statements in this discussion include numerous risks and uncertainties, as described in the “Risk Factors” section of our Annual Information Form.The words “anticipates”, “believes”, “estimates”, “expects”, “intends”, “may”, “plans”, “projects”, “will”, “would” and similar expressions are intended to identify forward-looking statements, although not all forward-looking statements contain these identifying words. Our actual results may differ materially from those contained in any forward-looking statements. Additional information relating to our company, including our 2006 Annual Information Form, is available by accessing the SEDAR website at www.sedar.com or the EDGAR website at www.sec.gov/edgar. OVERVIEW We are a life sciences company focused on developing drugs to treat or prevent cardiovascular diseases. Our current clinical efforts are focused on the treatment of atrial arrhythmias. We also have a pre-clinical program directed at improving cardiovascular function, and intend to initiate a clinical program in cardiogenic shock. Atrial fibrillation (AF) is an arrhythmia, or abnormal rhythm, of the upper chambers of the heart.In Q4-2004 and Q3-2005, we announced positive top-line results for two pivotal Phase 3 atrial fibrillation trials, ACT 1 and ACT 3, respectively, for the intravenous formulation of vernakalant hydrochloride (vernakalant (iv), formerly known as RSD1235 (iv)), our lead product candidate for the acute conversion of atrial fibrillation.In addition, in Q2-2007 we announced positive results from an additional Phase 3 study, ACT 2, evaluating patients with post-operative atrial arrhythmia, and we have completed an open-label safety study, ACT 4, in conjunction with our co-development partner Astellas Pharma US, Inc. (“Astellas”).In Q1-2006, Astellas submitted a New Drug Application (NDA) to the United States Food & Drug Administration (FDA) seeking approval to market the intravenous formulation of vernakalant for the acute conversion of atrial fibrillation.In Q2-2006, we announced Astellas’ receipt of a “refusal to file” letter from the FDA for the NDA.In Q4-2006, Astellas re-submitted the NDA to the FDA, triggering a US$10 million payment to Cardiome.In Q1-2007, we announced that the FDA had accepted the NDA for review.In August 2007, we announced that the FDA would be extending the review period for the NDA into January 2008. Cardiome is also developing an oral formulation of vernakalant hydrochloride (vernakalant (oral), formerly known as RSD1235 (oral)) for maintenance of normal heart rhythm following termination of AF.A Phase 2a pilot study was initiated in Q4-2005, and in Q3-2006 we announced positive results for the completed study.A Phase 2b clinical study for vernakalant (oral) was initiated in Q1-2007 and is ongoing. CARDIOME PHARMA CORP. In April 2007, Cardiome acquired exclusive worldwide rights to GED-aPC, an engineered analog of recombinant human activated Protein C, for all indications.Cardiome intends to initially develop GED-aPC in cardiogenic shock, a life-threatening form of acute circulatory failure due to cardiac dysfunction, which is a leading cause of death for patients hospitalized following a heart attack. CORPORATE DEVELOPMENT The following significant event occurred since our last quarterly report: • In August 2007, we announced that the FDA requested that Astellas and Cardiome participate in a panel review to be conducted by the Cardiovascular and Renal Drugs Advisory Committee on December 11-12, 2007.In preparation for the panel, and at the request of the FDA, Astellas agreed to file additional information including final safety and efficacy data from the ACT 2 clinical trial, which was ongoing at the time of the original NDA submission.As a result of this amendment to the NDA, the FDA indicated that the action date under the Prescription Drug User Fee Act (PDUFA) will be extended by three months to January 19, 2008. CLINICAL DEVELOPMENT The following table summarizes clinical trials associated with each of our research and development programs: Project Stage of Development Current Status Vernakalant (iv) Phase 3 Clinical Trial (ACT 2) Trial initiated in Q1-2004.Results released in Q2- 2007. Open-Label Safety Study (ACT 4) Study initiated in Q3-2005.Study completed. New drug application (NDA) Originally submitted in Q1-2006.“Refusal to file” letter issued by FDA in Q2-2006.Re-submitted in Q4-2006.Accepted for review in Q1-2007. Vernakalant (oral) Phase 2a Pilot Study Trial initiated in Q4-2005.Results released in Q3-2006. Phase 2b Clinical Trial Trial initiated in Q1-2007.Study ongoing. GED-aPC Phase 1 Pending Initiation of clinical program expected in Q4-2007. Artesian Projects Pre-Clinical Stage Pre-clinical studies underway. CARDIOME PHARMA CORP. The following provides a description of the clinical development status for each of our projects: Vernakalant (iv) During the third quarter of 2007, we continued our preparation work for the upcoming FDA advisory panel, and continued evaluating regulatory and distribution strategies outside of North America.We currently have no clinical studies underway for vernakalant (iv). The ACT 2 Clinical Trial The ACT 2 clinical trial, initiated in Q1-2004, evaluated the efficacy and safety of vernakalant (iv) in the treatment of patients who have developed atrial fibrillation following cardiac surgery. The primary endpoint was acute conversion of atrial fibrillation to normal heart rhythm.We announced positive results from this study in Q2-2007. The ACT 4 Study In Q4-2005, our collaborative partner Astellas initiated an open-label safety study, called ACT 4.This completed study further evaluated the safety of vernakalant (iv) in recent-onset atrial fibrillation patients, and was intended to augment the safety database associated with the NDA submission. Vernakalant (oral) During the third quarter of 2007, we continued our clinical work on the Phase 2b trial for vernakalant (oral). Phase 2a Pilot Study In Q4-2005, we initiated a Phase 2a pilot study of vernakalant (oral) for the prevention of recurrence of atrial fibrillation. The double-blind, placebo-controlled, randomized, dose-ranging study was designed to measure the safety and efficacy of vernakalant (oral) over 28 days of oral dosing in patients at risk of recurrent atrial fibrillation. The study was conducted across 72 centres in Canada, U.S. and Europe, and a total of 171 patients were successfully cardioverted after 3 days of initial dosing and continued in the study.Positive top-line results for this study were announced in Q3-2006. Phase 2b Clinical Trial In Q1-2007, we initiated a Phase 2b clinical trial of vernakalant (oral) for the prevention of recurrence of atrial fibrillation. The double-blind, placebo-controlled, randomized, dose-ranging study is designed to measure the safety and efficacy of vernakalant (oral) over 90 days of oral dosing in patients at risk of recurrent atrial fibrillation, and is expected to enroll approximately 670 patients of which we expect 500 to 600 will enter the maintenance phase and be measured for efficacy. Other Projects We continue to conduct pre-clinical research and development work on the Artesian projects, with the goal of reaching a decision regarding the advancement of one of the Artesian molecules into clinical studies. Further to our agreement announced in April 2007 to in-license GED-aPC, we intend to conduct Phase 1 studies commencing in the fourth quarter of 2007. CARDIOME PHARMA CORP. DISCLOSURE CONTROLS AND PROCEDURES Cardiome maintains a set of disclosure controls and procedures designed to ensure that information required to be disclosed in filings is recorded, processed, summarized and reported within the time periods specified in the Canadian Securities Administrators’ rules and forms. Our Chief Executive Officer and Chief Financial Officer have designed our disclosure controls and procedures as of September 30, 2007 to provide reasonable assurance that material information relating to our Company was made known to them and reported as required. INTERNAL CONTROLS OVER FINANCIAL REPORTING Cardiome has designed internal controls over financial reporting to provide reasonable assurance regarding the reliability of its financial reporting and the preparation of financial statements in compliance with Canadian generally accepted accounting principles. No matter how well an internal control system is designed and operated, it can provide only reasonable, not absolute, assurance that it will prevent or detect all misstatements, due to error or fraud, from occurring in the financial statements due to the inherent limitations of any internal control system. Our Chief Executive Officer and Chief Financial Officer are also responsible for the design of internal controls required in order to provide reasonable assurance that processes used for preparation of financial statements and financial reporting for external purposes are reliable and in accordance with Canadian GAAP.They have evaluated the design of our internal controls and procedures over financial reporting as of the end of the period covered by the annual filings, and believe the design to be sufficient to provide such reasonable assurance. There were no changes in our internal controls over financial reporting that occurred during the period beginning on July 1, 2007, and ending on September 30, 2007, which have materially affected, or are reasonably likely to materially affect, our internal controls over financial reporting. CRITICAL ACCOUNTING POLICIES AND SIGNIFICANT ESTIMATES Our interim consolidated financial statements are prepared in accordance with Canadian GAAP.These accounting principles require us to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements as well as the reported amounts of revenues and expenses during the reporting periods.We believe that the estimates and assumptions upon which we rely are reasonable based upon information available at the time that these estimates and assumptions were made.Actual results may differ from these estimates under different assumptions or conditions.Significant areas requiring management estimates include the assessment of net recoverable value and amortization period of technology licenses and patents, clinical trial accounting, revenue recognition, stock-based compensation, and recognition of future income tax assets. The significant accounting policies that we believe are the most critical in fully understanding and evaluating our reported financial results include intangible assets, clinical trial accounting, CARDIOME PHARMA CORP. revenue recognition, research and development costs, stock-based compensation, and income taxes.These and other significant accounting policies are described more fully in Note 2 of our 2006 consolidated annual financial statements. Changes in Significant Accounting Policies On January 1, 2007, Cardiome prospectively adopted the Canadian Institute of Chartered Accountants Handbook Section 3855 “Financial Instruments - Recognition and Measurement” (“Section 3855”), Section 3861 “Financial Instruments - Disclosure and Presentation” (“Section 3861”), Section 3865 “Hedges” (“Section 3865”), Section 1530 ‘Comprehensive Income” (“Section 1530”), and Section 3251 “Equity” (“Section 3251”). These new accounting standards, which apply to fiscal years beginning on or after October 1, 2006, provide comprehensive requirements for the recognition and measurement of financial instruments, as well as standards on when and how hedge accounting may be applied. Section 1530 establishes standards for reporting and presenting comprehensive income, which is defined as the change in equity from transactions and other events from non-owner sources. Other comprehensive income refers to items recognized in comprehensive income that are excluded from net income calculated in accordance with generally accepted accounting principles. Section 3855 establishes standards for recognizing and measuring financial assets, financial liabilities and derivatives, including derivatives embedded in non-financial contracts. It requires that financial assets and financial liabilities, including derivatives, be measured at fair value on initial recognition and recorded on the balance sheet. Measurement in subsequent periods depend on whether the financial instrument has been classified as held-for-trading, available for sale, held-to-maturity, loans and receivables, or other financial liabilities. Held-to-maturity, loans and receivables and other financial liabilities are measured at amortized cost. Held for trading and available-for-sale financial assets are measured on the balance sheet at fair value. Changes in fair value of held-for-trading financial assets are recognized in earnings while changes in fair value of available-for-sale financial instruments are recorded in other comprehensive income until the investment is derecognized or impaired at which time the amounts would be recorded in earnings. Changes in the fair values of derivative instruments are recognized in the statement of operations with the exception of derivatives designated as effective cash flow hedges.Section 3865 specifies the criteria that must be satisfied in order for hedge accounting to be applied. In a cash flow hedging relationship, the effective portion of the change in the fair value of the hedging derivative is recognized in other comprehensive income while the ineffective portion is recognized in the statement of operations. Upon adoption of these new standards, we designated cash and cash equivalents as held-for-trading and short-term investments as available-for-sale, both of which are measured at fair value. Accounts receivable are classified as loans and receivables, which are measured at amortized cost. Accounts payable and accrued liabilities, and other long-term liabilities are classified as other financial liabilities, which are also measured at amortized cost.We have not entered into any hedging activities; therefore, the adoption of Section 3865 did not have any impact on our consolidated financial statements. Under these new standards, the transition adjustment attributable to the remeasurement of financial assets and financial liabilities at fair value, other than financial assets classified as available-for-sale, as at January 1, 2007, are immaterial to our consolidated financial statements. CARDIOME PHARMA CORP. As a result, no transition adjustment has been recorded to the consolidated opening deficit or to the consolidated opening accumulated other comprehensive loss. During the period ended September 30, 2007, we identified embedded derivatives which were required to be separated from their non-financial host contracts. These embedded derivatives were and will be measured at fair value on initial recognition and in subsequent periods.We recorded the fair value impact of these embedded derivatives of $1.3 million in other assets on the balance sheet and as a reduction of foreign exchange loss on the income statement. Intangible Assets Intangible assets are comprised of purchased technology licenses and patent costs. Technology licenses, including those acquired in exchange for the issuance of equity instruments by us, are amortized on a straight-line basis over the estimated useful life of the underlying technologies.Patent costs associated with the preparation, filing, and obtaining of patents are capitalized and amortized on a straight-line basis over the estimated useful lives of the patents. We determine the estimated useful lives for intangible assets based on a number of factors: legal, regulatory or contractual limitations; known technological advances; anticipated demand; and the existence or absence of competition.A significant change in any of the above factors may require a revision of the expected useful life of the intangible asset, resulting in accelerated amortization or an impairment charge, which could have a material impact on our results of operations. We evaluate the recoverability of the net book value of our intangible assets when events or changes in circumstance indicate that the carrying value of the underlying technology may not be recoverable and exceed its fair value. If the carrying value of the underlying technology exceeds the estimated net recoverable value, calculated based on undiscounted estimated future cash flows, then the carrying value is written down to its fair value, based on the related estimated discounted cash flows. The amounts shown for technology licenses and patent costs do not necessarily reflect present or future values and the ultimate amount recoverable will be dependent upon the successful development and commercialization of products based on these rights. Clinical Trial Accounting We record clinical trial expenses relating to service agreements with various contract research organizations, investigators and other service providers which conduct certain product development activities that complement our efforts in developing our drug candidates based upon the estimated amount of work completed on each trial.These estimates may or may not match the actual services performed by the service providers as determined by patient enrolment levels and related activities.We consider the following factors at a given point in time through internal reviews, correspondence and discussions with our service providers in estimating the amount of clinical trial expense for an accounting period: the level of patient enrolment; the level of services provided and goods delivered; the contractual terms and the proportion of the overall contracted time that has elapsed during the accounting period. CARDIOME PHARMA CORP. If we have incomplete or inaccurate information relating to the above factors, we may under or overestimate activity levels associated with various trials.Under such circumstances, future clinical trial expenses recognized could be materially higher or lower when the actual activity level becomes known. Revenue Recognition Revenue to date has primarily been derived from licensing fees and research collaborative fees, which are comprised of initial fees and milestone payments from collaborative licensing arrangements and related reimbursement of expenses. Non-refundable milestone payments are fully recognized upon the achievement of the milestone event when (i) the milestone is substantive in nature, (ii) the achievement was not reasonably assured at the inception of the agreement, and (iii) we have no further involvement or obligation to perform under the arrangement.Initial fees and milestone payments which require our ongoing involvement are deferred and amortized into income over the estimated period of our ongoing involvement.A significant change in estimating the period of our on-going involvement could have a material impact on results of operations. Non-refundable research collaborative fees are recorded as revenue as the related research expenses are incurred pursuant to the terms of the agreement, provided collectibility is reasonably assured. Research and Development Costs Research and development costs consist of direct and indirect expenditures related to our research and development programs.Research and development costs are expensed as incurred unless they meet generally accepted accounting criteria for deferral and amortization.We assess whether these costs have met the relevant criteria for deferral and amortization at each reporting date.To date, no development costs have been deferred. Stock-based Compensation and other Stock-based Payments Effective December 1, 2002, we elected to prospectively adopt the recommendations of the Canadian Institute of Chartered Accountants (CICA) in new section 3870 of the CICA Handbook, with respect to stock-based compensation and other stock-based payments. This standard requires that all share-based awards be measured and recognized as an expense using a fair value based method. The fair value of stock options is estimated at the date of grant using the Black-Scholes option pricing model with the subjective assumptions of the expected life of the option, the expected volatility at the time the options are granted, and risk-free interest rate. Changes in these assumptions can materially affect the measure of the estimated fair value of our employee stock options, hence our results of operations. We amortize the fair value of stock options over the vesting terms of the options which are generally four to five years from grant. CARDIOME PHARMA CORP. Included in the consolidated statements of operations and comprehensive loss were the following charges for stock-based compensation for stock options granted after December 1, 2002: (in millions of dollars) For the Three Months Ended For the Nine Months Ended September 30, September 30, September 30, September 30, Expenses 2007 2006 2007 2006 Research and development $ 0.7 $ 1.8 $ 1.9 $ 3.9 General and administration $ 0.9 $ 0.7 $ 3.3 $ 2.1 Total stock based compensation $ 1.6 $ 2.5 $ 5.2 $ 6.0 Future Income Taxes Income taxes are accounted for using the liability method of tax allocation. Future income taxes are recognized for the future income tax consequences attributable to differences between the carrying values of assets and liabilities and their respective income tax bases. Future income tax assets and liabilities are measured using substantively enacted income tax rates expected to apply to taxable income in the years in which temporary differences are expected to be recovered or settled. The effect on future income tax assets and liabilities of a change in rates is included in net loss in the period that includes the enactment date. Future income tax assets are recorded in the financial statements if realization is considered more likely than not. SELECTED CONSOLIDATED FINANCIAL INFORMATION The following table sets forth consolidated financial data for our last three fiscal years: Years Ended (in thousands of dollars, except per share amounts) December 31, 2006 December 31, 2005 December 31, 2004 Revenues 20,668 16,120 26,403 Net loss (36,147 ) (53,375 ) (27,767 ) Per share loss - Basic (0.68 ) (1.09 ) (0.71 ) - Fully diluted (0.68 ) (1.09 ) (0.71 ) Total assets 68,591 89,799 68,326 Long-term obligation (1) 192 210 245 We have not declared any cash dividends since inception. (1) Amounts represent capital lease obligations and repayable tenant inducement advances. RESULTS OF OPERATIONS We recorded a net loss of $31.6 million ($0.50 per common share) and $60.2 million ($0.96 per common share) for the three months (“Q3-2007”) and nine months ended September 30, 2007. This compares with a net loss of $12.0 million ($0.23 per common share) and $34.8 million ($0.66 per common share) for the three months (“Q3-2006”) and nine months ended September 30, 2006. The increase in net loss for the third quarter and on a year-to-date basis was largely due to increased research and development expenditures related to the vernakalant (oral) clinical activities, general and administration expenses to support research and development activities, increased foreign exchange losses, and lower licensing and research collaborative fees. CARDIOME PHARMA CORP. Operating costs are expected to continue to increase as vernakalant (oral) advances into later stage development, vernakalant (iv) moves through the regulatory approval process, and we continue to evaluate regulatory and distribution strategies outside of North America. Also, increased costs are expected as we continue our efforts to develop GED-aPC and the Artesian compounds.Licensing and research collaborative fees or royalty revenue are not expected to be higher than our operating costs within this period should we successfully meet our collaborative milestones or obtain commercialization approval for vernakalant (iv). Revenues Revenue for Q3-2007 was $1.0 million, a decrease of $1.4 million from $2.4 million for Q3-2006.Revenue for the nine months ended September 30, 2007, was $3.8 million, a decrease of $3.8 million from $7.6 million for the nine months ended September 30, 2006. Revenue is comprised of licensing fees and research and collaborative fees we collected from our collaborative partner as described below. Licensing fees represent milestone payments and the amortization of deferred revenue related to upfront payments from our collaborative partner. We recorded $0.4 million for both Q3-2007 and Q3-2006.Licensing fees for the nine months ended September 30, 2007, were $1.3 million, compared to $1.9 million for the nine months ended September 30, 2006. The decrease in licensing fees on a year-to-date basis was due to the decreased amortization of deferred revenue related to the upfront payment and the premium on equity investment from Astellas. Research and collaborative fees are comprised of contract research fees and project management fees from our collaborative partner. We recorded $0.5 million for Q3-2007 and $2.0 million for Q3-2006. Research and collaborative fees for the nine months ended September 30, 2007, were $2.4 million, compared to $5.6 million for the nine months ended September 30, 2006. The decrease in research and collaborative fees for both periods was mainly attributable to the decreased research and development cost recovery with more development costs associated with vernakalant (iv) directly incurred by our collaborative partner, Astellas, and decreased clinical trial expenses for vernakalant (iv). For the remainder of the year, we expect to continue recognizing as revenue the amortization of deferred revenue related to the upfront payment and the premium on equity investment from Astellas. We will continue to receive project management fees and development cost reimbursements from Astellas.In the future, we may also earn additional milestone payments and royalties from Astellas or revenue from new licensing and collaborative research and development agreements with other pharmaceutical companies.However, there can be no assurance that we will maintain our existing agreements or enter into new licensing or collaborative research and development agreements. CARDIOME PHARMA CORP. Research and Development Expenditures Research and development expenditures were $15.0 million for Q3-2007, compared to $10.9 million for Q3-2006. We incurred total research and development expenditures of $36.6 million for the nine months ended September 30, 2007, compared to $31.1 million for the same period in fiscal 2006. (in millions of dollars) For the Three Months Ended For the Nine Months Ended September 30, September 30, September 30, September 30, Project 2007 2006 2007 2006 Vernakalant (iv) $ 2.1 $ 3.0 $ 6.7 $ 10.2 Vernakalant (oral) $ 10.9 $ 6.6 $ 24.9 $ 17.6 Artesian projects $ 0.5 $ 0.9 $ 2.1 $ 1.9 GED-aPC $ 0.9 $ 0.0 $ 1.3 $ 0.0 Oxypurinol projects $ 0.2 $ 0.3 $ 0.3 $ 1.0 Other projects $ 0.4 $ 0.1 $ 1.3 $ 0.4 Total research and development expenses $ 15.0 $ 10.9 $ 36.6 $ 31.1 The increase of $4.1 million in research and development expenditures in the current quarter compared to those incurred during the same period in fiscal 2006 was primarily due to an increase in expenditures associated with manufacturing and other costs related to the Phase 2b clinical trial for vernakalant (oral); an increase in costs incurred for our new clinical drug candidate, GED-aPC; and continued research on our other projects.This increase was offset by a decrease in costs incurred for our vernakalant (iv) program due to the reduced level of clinical development activities for the program; as well as a decrease in spending on our Artesian projects during the quarter. The increase of $5.5 million in research and development expenditures for the nine months ended September 30, 2007, compared to those incurred during the same period in fiscal 2006 was primarily due to expanded clinical development activities related to the ongoing Phase 2b clinical program for vernakalant (oral), and costs incurred to continue research and development activities on our new clinical drug candidate, GED-aPC. This increase was offset by a decrease in costs incurred for our vernakalant (iv) program due to the reduced level of clinical development activities for the program. For the remainder of the year, we expect to incur increased research and development expenditures largely associated with GED-aPC and our Phase 2b clinical trial for vernakalant (oral). We may also incur additional costs associated with any potential purchase or in-licensing of additional clinical candidates, and/or expansion of our clinical development activities for vernakalant (iv) outside of North America.However, there can be no assurance that we will enter into any purchase or in-licensing agreements. CARDIOME PHARMA CORP. General and Administration Expenditures General and administration expenditures for Q3-2007 were $4.2 million, compared to $3.9 million for Q3-2006.We incurred total general and administration expenditures of $13.6 million for the nine months ended September 30, 2007, compared to $10.0 million for the nine months ended September 30, 2006. The increase of $0.3 million in general and administration expenditures in the current quarter, compared to those incurred during the same period in fiscal 2006 was primarily due to the increase of $0.2 million in consulting and professional fees related to the increased costs of corporate governance, and the increase of $0.2 million in wages and benefits (including stock-based compensation for administrative and executive personnel) with the addition of personnel.This increase was offset by $0.1 million of lower travel and conference costs associated with business development and commercialization activities. The increase of $3.6 million in general and administration expenditures for the nine months ended September 30, 2007, compared to those incurred during the same period in 2006 was primarily due to the increase of $2.2 million in wages and benefits (including stock-based compensation for administrative and executive personnel) with the addition of personnel; the increase of $0.3 million in costs associated with business development and commercialization activities; the increase of $0.5 million in consulting and professional fees due to the in-licensing agreement for GED-aPC and costs related to corporate governance; and $0.6 million in other expenditures to support our expanded operational activities. For the remainder of the year, we expect our general and administration expenditures to increase in support of our expanded operational activities. Other Income Interest and other income was $1.1 million for Q3-2007, compared to $0.7 million for Q3-2006.Interest and other income was $3.8 million for the nine months ended September 30, 2007, compared to $2.1 million for the same fiscal period in 2006.The increase in interest and other income in 2007 was primarily due to higher interest rates and higher average cash and short-term investment balances. Foreign exchange loss was $13.4 million and $15.2 million for the three and nine months ended September 30, 2007.This compares with a foreign exchange gain of $0.1 million for Q3-2006 and a foreign exchange loss of $2.4 million for the nine months ended September 30, 2006.Foreign exchange gains and losses are primarily attributable to the translation of US denominated net monetary assets into Canadian dollars for reporting purposes at period end. The increase in the foreign exchange loss for Q3-2007 and on a year-to-date basis reflects the decrease in the value of the US dollar compared to the Canadian dollar over the past 12 months. This exchange rate impact had a greater effect on the Company’s financial statements in 2007 compared to 2006 as the Company held significant funds in US$ during 2007 as a result of the US$ public equity offering completed in Q1-2007. We will continue to hold US dollars and, to a lesser degree, other foreign currencies to meet our anticipated operating expenditure needs in future periods in the US and other jurisdictions outside of Canada. CARDIOME PHARMA CORP. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Expressed in thousands of Canadian Dollars except share and per share amounts) For the Three Months ended For the Nine Months ended September 30, 2007 (unaudited) September 30, 2006 (unaudited) September 30, 2007 (unaudited) September 30, 2006 (unaudited) Revenue Licensing fees $ 449 $ 449 $ 1,347 $ 1,945 Research collaborative fees 512 1,952 2,422 5,642 961 2,401 3,769 7,587 Expenses Research and development 15,029 10,865 36,630 31,109 General and administration 4,197 3,891 13,644 9,990 Amortization 1,024 458 2,319 1,218 20,250 15,214 52,593 42,317 Operating loss (19,289 ) (12,813 ) (48,824 ) (34,730 ) Other income (expenses) Interest and other income 1,132 689 3,836 2,138 Foreign exchange (loss) gain (13,397 ) 108 (15,188 ) (2,428 ) (12,265 ) 797 (11,352 ) (290 ) Loss before income taxes (31,554 ) (12,016 ) (60,176 ) (35,020 ) Future income tax recovery - 42 - 182 Net loss for the period (31,554 ) (11,974 ) (60,176 ) (34,838 ) Other comprehensive gain (loss), net of income taxes Unrealized gain (loss) on available-for-sale financial assets arising during the period 667 - (9,775 ) - Reclassification adjustment for realized loss included in net loss 7,749 - 9,766 - 8,416 - (9 ) - Comprehensive loss for the period (23,138 ) (11,974 ) (60,185 ) (34,838 ) Basic and diluted net loss per common share(1) $ (0.50 ) $ (0.23 ) $ (0.96 ) $ (0.66 ) Weighted average numberof common shares outstanding 63,642,301 53,180,499 62,605,816 52,706,757 (1) Basic and diluted net loss per common share based on the weighted average number of common shares outstanding during the period. CARDIOME PHARMA CORP. SUMMARY OF QUARTERLY RESULTS Set forth below is the selected unaudited consolidated financial data for each of the last eight quarters: 3rd Quarter ended 2nd Quarter ended 1st Quarter ended 4th Quarter ended (in thousands of Canadian dollars, except per share amounts) September 30, 2007 June 30, 2007 March 31, 2007 December 31, 2006 Total revenue $ 961 $ 1,098 $ 1,710 $ 13,081 Research and development 15,029 9,771 11,830 12,324 General and administration 4,197 4,831 4,616 3,932 Net loss for the period (31,554 ) (14,586 ) (14,036 ) (1,309 ) Basic and diluted net loss per common share (0.50 ) (0.23 ) (0.23 ) (0.02 ) 3rd Quarter ended 2nd Quarter ended 1st Quarter ended 4th Quarter ended (in thousands of Canadian dollars, except per share amounts) September 30, 2006 June 30, 2006 March 31, 2006 December 31, 2005 Total revenue $ 2,401 $ 2,134 $ 3,052 $ 3,041 Research and development 10,865 11,195 9,049 8,909 General and administration 3,891 3,240 2,860 3,228 Net loss for the period (11,974 ) (14,747 ) (8,117 ) (8,637 ) Basic and diluted net loss per common share (0.23 ) (0.28 ) (0.15 ) (0.17 ) The primary factors affecting the magnitude of our losses in the various quarters were licensing revenues, research and development costs associated with clinical development programs, the upfront payment for in-licensing GED-aPC and foreign exchange losses; as well as the adoption of our accounting policy with respect to recognizing as an expense the fair value of stock options since December 1, 2002. The significant increase in revenue for thefourth quarter of 2006, when compared with the other quarters, was due to the milestone payment of $11.7 million (US$10.0 million) earned for the re-submission of the NDA for vernakalant (iv).The substantial increase in losses for the 3rd quarter of 2007, when compared with the other quarters, was due to increased research and clinical costs associated with our vernakalant (oral) program and the new clinical drug candidate, GED-aPC, combined with foreign exchange losses of $13.4 million reflecting the decreased value of the US dollar compared to the Canadian dollar during the quarter. The general trend of increase in general and administration costs since the 2nd quarter of 2006 is the result of supporting the expanded clinical development activities and the higher cost of corporate governance.The decrease in general and administration costs in Q3-2007 compared to Q1-2007 and Q2-2007 is due to lower stock-based compensation expense recognized in Q3-2007. CARDIOME PHARMA CORP. LIQUIDITY AND CAPITAL RESOURCES Sources and Uses of Cash Our operational activities during the nine months ended September 30, 2007 were financed mainly by our working capital carried forward from the preceding fiscal year, proceeds of our public offering in Q1-2007, and research collaborative fees collected from Astellas. At September 30, 2007, we had working capital of $78.4 million, compared to $45.5 million at December 31, 2006. We had available cash reserves comprised of cash, cash equivalents and short-term investments of $84.6 million at September 30, 2007, compared to $55.6 million at December 31, 2006. Cash used in operating activities for Q3-2007 was $24.6 million, compared to $8.6 million for Q3-2006. The increase of $16.0 million in cash used in operating activities in Q3-2007, compared to Q3-2006 was primarily due to an increase of $20.2 million in net loss after adjusting for all non-cash items.This increased cash operating loss reflects increased costs in research and development activities, and in general and administration expenses related to corporate governance and supporting the research and development activities. This is offset by a decrease in net cash payments of $4.2 million related to accounts receivable, accounts payable, and prepaids. Cash used in operating activities for the nine months ended September 30, 2007, was $56.7 million compared to $25.9 million for the nine months ended September 30, 2006.The increase of $30.8 million in cash used in operating activities was mainly due to an increase of $26.1 million in net loss after adjusting for all non-cash items.This increased cash operating loss reflects increased costs in research and development activities, and in general and administration expenses related to corporate governance and supporting the research and development activities. Additionally, there was an increase in net cash payments related to accounts receivable, prepaids, and accounts payable of $4.7 million. Cash provided by financing activities was $0.8 million and $109.5 million for Q3-2007 and the nine months ended September 30, 2007, compared to $1.6 million and $3.6 million of cash provided by financing activities for Q3-2006 and for the nine months ended September 30, 2006. The decrease of $0.8 million in cash provided by financing activities in Q3-2007, compared to Q3-2006 was due to lower cash receipts from the issuance of common shares upon exercise of stock options.The increase of $105.9 million in cash provided by financing activities for the nine months ended September 30, 2007, compared to the nine months ended September 30, 2006 was primarily due to the net proceeds received from the public offering of treasury stocks in Q1-2007. Cash provided by investing activities in Q3-2007 was $93.5 million, compared to $11.4 million of cash provided by investing activities in Q3-2006.Cash provided by investing activities was $8.2 million for the nine months ended September 30, 2007, compared to $21.9 million for the nine months ended September 30, 2006.The increase of $82.1 million in cash provided by investing activities in Q3-2007 compared to Q3-2006 was mainly due to an increase in the net sale of short-term investments. The decrease of $13.7 million in cash provided by investing activities for the nine months ended September 30, 2007, compared to the same period in 2006 was primarily due to the increased purchase of intangible assets and capital equipment of $22.0 million, offset by an increase in the net sale of short-term investments of $8.3 million. CARDIOME PHARMA CORP. As of September 30, 2007 and in the normal course of business, we have obligations to make future payments, representing contracts and other commitments that are known and committed. Contractual Obligations Payment due by period (in thousands of dollars) Total 2007 2008 - 2009 2010 - 2011 Thereafter Other long-term obligations $ 178 $ 5 $ 45 $ 55 $ 73 Operating Lease Obligations 7,112 176 1,882 2,360 2,694 Commitments for Clinical Research Agreements 28,405 10,009 18,388 8 0 Total $ 35,695 $ 10,190 $ 20,315 $ 2,423 $ 2,767 Outstanding Share Capital As of November 5, 2007, we had 63,722,540 common shares issued and outstanding and 5,010,099 common shares issuable upon the exercise of outstanding stock options (of which 3,126,156 were exercisable) at a weighted average exercise price of $8.39 per share. RELATED PARTY TRANSACTIONS Included in accounts payable and accrued liabilities as of September 30, 2007 was $0.1 million (December 31, 2006 - $0.1 million) owing to a legal firm where our Company’s corporate secretary is a partner. The amounts charged were recorded at their exchange amounts and are subject to normal trade terms. For the three and nine months ended September 30, 2007, we incurred $0.2 million and $1.2 million of legal fees for services provided by this legal firm, compared to $0.3 million and $0.6 million for the three and nine months ended September 30, 2006. OFF-BALANCE SHEET ARRANGEMENTS We have no material undisclosed off-balance sheet arrangements that have or are reasonably likely to have, a current or future effect on the results of operations or financial condition of the Company. FINANCIAL INSTRUMENTS AND RISKS We are exposed to market risks related to changes in interest rates and foreign currency exchange rates, each of which could affect the value of our current assets and liabilities. We invest our cash reserves in fixed rate, highly liquid and highly rated financial instruments such as treasury bills, commercial papers and banker’s acceptances.We do not believe that the results of operations or cash flows would be affected to any significant degree by a sudden change in market interest rates relative to our investment portfolio, due to the relative short-term nature of the investments and our current ability to hold fixed income investments to maturity. We have not entered into any forward currency contracts or other financial derivatives to hedge foreign exchange risk. We are subject to foreign exchange rate changes that could have a material effect on future operating results or cash flows. CARDIOME PHARMA CORP. We believe that our cash position as of September 30, 2007 and the anticipated cash inflows from our collaborative partner and interest income should be sufficient to finance our operational and capital needs for at least the next 15 months. However, our future cash requirements may vary materially from those now expected due to a number of factors, including the costs associated with the completion of the clinical trials, collaborative and license arrangements with third parties, and opportunities to in-license complementary technologies. We will continue to review our financial needs and seek additional financing as required from sources that may include equity financing, and collaborative and licensing arrangements. However, there can be no assurance that such additional funding will be available or if available, whether acceptable terms will be offered. SUBSEQUENT EVENTS On October 19, 2007, the Company amended its Stock Purchase Agreement with Artesian Therapeutics Inc.Under the original terms of the agreement, the Company was obligated to advance the development of at least one drug candidate by October 21, 2007.Otherwise, the Company was required to transfer ownership to or license the acquired intellectual property to the former shareholders of Artesian.Under the amended agreement, this date has been changed to March 31, 2009. Consolidated Financial Statements of CARDIOME PHARMA CORP. Periods ended September 30, 2007 and 2006 (Unaudited) CARDIOME PHARMA CORP. CONSOLIDATED BALANCE SHEETS (Expressed in thousands of Canadian Dollars) As at September 30, 2007 (unaudited) December 31, 2006 ASSETS Current assets: Cash and cash equivalents $ 84,430 $ 23,400 Short-term investments 147 32,172 Accounts receivable 2,160 3,628 Prepaid expenses and other assets 3,813 869 90,550 60,069 Property and equipment 4,759 4,427 Intangible assets 24,362 3,203 Deferred financing costs 170 892 $ 119,841 $ 68,591 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ 11,514 $ 12,650 Deferred revenue 449 1,796 Current portion of deferred leasehold inducement 173 172 12,136 14,618 Deferred leasehold inducement 989 1,120 Total liabilities 13,125 15,738 Shareholders’ equity Share capital (note 3) 327,795 217,388 Contributed surplus 20,686 17,045 Deficit (241,756 ) (181,580 ) Accumulated other comprehensive loss (9 ) - Total shareholders’ equity 106,716 52,853 $ 119,841 $ 68,591 Commitments (note 4) Subsequent event (note 7) See accompanying notes to the consolidated financial statements. Approved on behalf of the Board: “Harold Shlevin” Director “Peter Roberts” Director CARDIOME PHARMA CORP. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Expressed in thousands of Canadian Dollars except share and per share amounts) For the Three Months ended For the Nine Months ended September 30, 2007 (unaudited) September 30, 2006 (unaudited) September 30, 2007 (unaudited) September 30, 2006 (unaudited) Revenue Licensing fees $ 449 $ 449 $ 1,347 $ 1,945 Research collaborative fees 512 1,952 2,422 5,642 961 2,401 3,769 7,587 Expenses Research and development 15,029 10,865 36,630 31,109 General and administration 4,197 3,891 13,644 9,990 Amortization 1,024 458 2,319 1,218 20,250 15,214 52,593 42,317 Operating loss (19,289 ) (12,813 ) (48,824 ) (34,730 ) Other income (expenses) Interest and other income 1,132 689 3,836 2,138 Foreign exchange (loss) gain (13,397 ) 108 (15,188 ) (2,428 ) (12,265 ) 797 (11,352 ) (290 ) Loss before income taxes (31,554 ) (12,016 ) (60,176 ) (35,020 ) Future income tax recovery - 42 - 182 Net loss for the period (31,554 ) (11,974 ) (60,176 ) (34,838 ) Other comprehensive gain (loss), net of income taxes Unrealized gain (loss) on available-for-sale financial assets arising during the period 667 - (9,775 ) - Reclassification adjustment for realized loss included in net loss 7,749 - 9,766 - 8,416 - (9 ) - Comprehensive loss for the period (23,138 ) (11,974 ) (60,185 ) (34,838 ) Basic and diluted net loss per common share(1) $ (0.50 ) $ (0.23 ) $ (0.96 ) $ (0.66 ) Weighted average numberof common shares outstanding 63,642,301 53,180,499 62,605,816 52,706,757 (1) Basic and diluted net loss per common share based on the weighted average number of common shares outstanding during the period. See accompanying notes to the consolidated financial statements. CARDIOME PHARMA CORP. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Expressed in thousands of Canadian Dollars) For the Three Months ended For the Nine Months ended September 30, 2007 (unaudited) September 30, 2006 (unaudited) September 30, 2007 (unaudited) September 30, 2006 (unaudited) Share capital Balance, beginning of period $ 326,543 $ 212,226 $ 217,388 $ 201,185 Issued upon public offering - - 113,998 - Share issuance costs upon public offering - - (8,312 ) - Issued upon conversion of special warrants - - - 8,338 Issued upon exercise of options and warrants 973 1,827 3,174 3,924 Reallocation of contributed surplus arising from stock-based compensation related to the exercise of options 279 537 1,547 1,143 Balance, end of period 327,795 214,590 327,795 214,590 Contributed surplus Balance, beginning of period 19,346 13,902 17,045 11,014 Stock option expense recognized 1,619 2,500 5,245 5,994 Stock option expense reclassified to share capital account upon exercise of stock options (279 ) (537 ) (1,547 ) (1,143 ) Amounts related to the cashless exercise of warrants - - (57 ) - Balance, end of period 20,686 15,865 20,686 15,865 Deficit Balance, beginning of period (210,202 ) (168,297 ) (181,580 ) (145,433 ) Net loss for the period (31,554 ) (11,974 ) (60,176 ) (34,838 ) Balance, end of period (241,756 ) (180,271 ) (241,756 ) (180,271 ) Accumulated other comprehensive loss Balance, beginning of period (8,425 ) - - - Other comprehensive gain (loss) for the period 8,416 - (9 ) - Balance, end of period (9 ) - (9 ) - Total shareholders’ equity $ 106,716 $ 50,184 106,716 50,184 See accompanying notes to the consolidated financial statements. CARDIOME PHARMA CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in thousands of Canadian Dollars) For the Three Months ended For the Nine Months ended September 30, 2007 (unaudited) September 30, 2006 (unaudited) September 30, 2007 (unaudited) September 30, 2006 (unaudited) Cash provided by (used in): Operations: Net loss for the period $ (31,554 ) $ (11,974 ) $ (60,176 ) $ (34,838 ) Add items not affecting cash: Amortization 1,024 458 2,319 1,218 Stock-based compensation 1,619 2,500 5,245 5,994 Deferred leasehold inducement (44 ) (43 ) (130 ) (127 ) Foreign exchange gain (373 ) - (1,264 ) - Write-off of property and equipment 10 - 10 - Future income tax recovery - (42 ) - (182 ) (29,318 ) (9,101 ) (53,996 ) (27,935 ) Adjustment to reconcile net loss to net cash used in operating activities: Accounts receivable 1,993 (9 ) 1,468 2,799 Prepaid expenses 1,085 432 (1,680 ) 417 Accounts payable and accrued liabilities 2,102 567 (1,136 ) 769 Deferred revenue (449 ) (449 ) (1,347 ) (1,945 ) (24,587 ) (8,560 ) (56,691 ) (25,895 ) Financing: Proceeds from issuance of common shares and exercise of stock options 973 1,826 117,115 3,923 Share issuance costs upon public offering - - (7,420 ) (102 ) Increase in deferred financing costs (170 ) (229 ) (170 ) (229 ) 803 1,597 109,525 3,592 Investments: Purchase of property and equipment (211 ) (141 ) (1,286 ) (973 ) Purchase of intangible asset (85 ) - (22,225 ) - Patent costs capitalized (140 ) (520 ) (309 ) (895 ) Purchase of short-term investments - (2,545 ) (108,216 ) (22,245 ) Sale of short-term investments 93,967 14,634 140,232 45,977 93,531 11,428 8,196 21,864 Increase in cash and cash equivalents during the period 69,747 4,465 61,030 (439 ) Cash and cash equivalents, beginning of period 14,683 4,401 23,400 9,305 Cash and cash equivalents, end of period $ 84,430 $ 8,866 $ 84,430 $ 8,866 Supplemental cash flow information: Interest paid $ 5 $ 5 $ 14 $ 15 Interest received 899 707 3,755 2,604 Cashless exercise of warrants - - 57 88 Unrealized loss on available-for-sale financial assets arising during the period 667 - (9,775 ) - See accompanying notes to the consolidated financial statements. CARDIOME PHARMA CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (Expressed in thousands of Canadian Dollars except share and per share amounts and where otherwise indicated) 1.BASIS OF PRESENTATION These unaudited interim consolidated financial statements have been prepared by management in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”) on a basis consistent with Cardiome Pharma Corp.’s (the “Company’s”) annual audited consolidated financial statements for the year ended December 31, 2006, except as described in note 2 below.These unaudited interim consolidated financial statements do not include all note disclosures required by Canadian GAAP for annual financial statements, and therefore should be read in conjunction with the annual audited consolidated financial statements for the year ended December 31, 2006 included in the Company’s 2006 Annual Report filed with the appropriate securities commissions.The results of operations for the three-month and nine-month periods ended September 30, 2007 and September 30, 2006 are not necessarily indicative of the results for the full year. The Company has financed its cash requirements primarily from share issuances, payments from research collaborators and licensing fees.The Company’s ability to realize the carrying value of its assets is dependent on successfully bringing its technologies to market and achieving future profitable operations, the outcome of which cannot be predicted at this time.It may be necessary for the Company to raise additional funds for the continuing development of its technologies. 2. CHANGES IN ACCOUNTING POLICIES On January 1, 2007, the Company prospectively adopted the Canadian Institute of Chartered Accountants Handbook Section 3855 “Financial Instruments - Recognition and Measurement” (“Section 3855”), Section 3861 “Financial Instruments - Disclosure and Presentation” (“Section 3861”), Section 3865 “Hedges” (“Section 3865”), Section 1530 “Comprehensive Income” (“Section 1530”), and Section 3251 “Equity” (“Section 3251”).These new accounting standards, which apply to fiscal years beginning on or after October 1, 2006, provide comprehensive requirements for the recognition and measurement of financial instruments, as well as standards on when and how hedge accounting may be applied.Section 1530 establishes standards for reporting and presenting comprehensive income, which is defined as the change in equity from transactions and other events from non-owner sources.Other comprehensive income refers to items recognized in comprehensive income that are excluded from net income calculated in accordance with Canadian GAAP. CARDIOME PHARMA CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (Expressed in thousands of Canadian Dollars except share and per share amounts and where otherwise indicated) 2. CHANGES IN ACCOUNTING POLICIES (CONT’D) Section 3855 establishes standards for recognizing and measuring financial assets, financial liabilities and derivatives, including derivatives embedded in non-financial contracts.It requires that financial assets and financial liabilities, including derivatives, be measured at fair value on initial recognition and recorded on the balance sheet.Measurement in subsequent periods depend on whether the financial instrument has been classified as held-for-trading, available for sale, held-to-maturity, loans and receivables, or other financial liabilities.Held-to-maturity, loans and receivables and other financial liabilities are measured at amortized cost.Held for trading and available-for-sale financial assets are measured on the balance sheet at fair value.Changes in fair value of held-for-trading financial assets are recognized in earnings while changes in fair value of available-for-sale financial instruments are recorded in other comprehensive income until the investment is derecognized or impaired at which time the amounts would be recorded in earnings.Changes in the fair values of derivative instruments are recognized in the statement of operations with the exception of derivatives designated as effective cash flow hedges.Section 3865 specifies the criteria that must be satisfied in order for hedge accounting to be applied.In a cash flow hedging relationship, the effective portion of the change in the fair value of the hedging derivative is recognized in other comprehensive income while the ineffective portion is recognized in the statement of operations. Upon adoption of these new standards, the Company designated cash and cash equivalents as held-for-trading and short-term investments as available for sale, both of which are measured at fair value.Accounts receivable are classified as loans and receivables, which are measured at amortized cost.Accounts payable and accrued liabilities, and other long-term liabilities are classified as other financial liabilities, which are also measured at amortized cost.The Company has not entered into any hedging activities; therefore, the adoption of Section 3865 did not have any impact on the Company’s consolidated financial statements. Under these new standards, the transition adjustment attributable to the remeasurement of financial assets and financial liabilities at fair value, other than financial assets classified as available-for-sale, should be recognized in opening deficit as at January 1, 2007.The transition adjustment attributable to the remeasurement of financial assets and financial liabilities at fair value for items classified as available-for-sale should be recognized in opening accumulated other comprehensive income as at January 1, 2007.The transition adjustments are immaterial to the Company’s consolidated financial statements, as a result, no transition adjustment has been recorded to the consolidated opening deficit or to the consolidated opening accumulated other comprehensive loss. During the period ended September 30, 2007, the Company identified embedded derivatives which were required to be separated from their non-financial host contracts under Section 3855.These embedded derivatives were and will be measured at fair value on initial recognition and in subsequent periods.As at September 30, 2007, the Company recorded the fair value impact of these embedded derivatives of $1,264 in other assets on the balance sheet and as a reduction of foreign exchange loss on the income statement for the period then ended. CARDIOME PHARMA CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (Expressed in thousands of Canadian Dollars except share and per share amounts and where otherwise indicated) 3. SHARE CAPITAL (a)Authorized The authorized share capital of the Company consists of an unlimited number of common shares without par value, and an unlimited number of preferred shares without par value issuable in series of which none are currently issued and outstanding. (b)Issued and Outstanding Common shares Number of Shares Balance as at December 31, 2006 53,888,202 Issued for cash upon public offering and exercise of over-allotment option, net of share issue costs of $8,312 9,200,000 Issued for cash upon exercise of options 602,631 Issued pursuant to exercise of warrants on cashless basis 30,457 Balance as at September 30, 2007 63,721,290 On January 23, 2007, the Company closed a public offering of 9,200,000 common shares (including 1,200,000 common shares issued pursuant to the exercise of the underwriters’ over-allotment option) at a price of US$10.50 per common share, resulting in gross proceeds of $113,998 (US$96.6 million).In connection with the public offering, the Company paid a cash commission of $6,840 (US$5.8 million).Also, the Company incurred additional legal and professional fees of $1,472 relating to this transaction. (c) Common Share Purchase Warrants Details of common share purchase warrant transactions for the nine months ended September 30, 2007 are summarized as follows: Number of warrants outstanding Weighted average exercise price US$ Balance, December 31, 2006 55,502 5.10 Warrants exercised on a cashless basis (55,502 ) (5.10 ) Balance, September 30, 2007 - - During the nine months ended September 30, 2007, the Company issued 30,457 common shares for 55,502 warrants exercised on a cashless basis. CARDIOME PHARMA CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (Expressed in thousands of Canadian Dollars except share and per share amounts and where otherwise indicated) 3. SHARE CAPITAL (CONT’D) (d) Stock Options On September 5, 2007, the shareholders approved an amendment to the 2001 Stock Option Plan (“2001 Plan”) to (i) increase the maximum aggregate number of common shares issuable under the 2001 Plan from 6,650,000 common shares to 7,000,000 common shares; and (ii) decrease the maximum term of an option issued from 10 years to 5 years. At September 30, 2007, the Company had 4,981,860 stock options outstanding, of which 3,079,292 are exercisable, at a weighted average exercise price of $8.39 per common share and expiring at various dates from May 11, 2008 to September 10, 2013. Details of stock option transactions for the nine months ended September 30, 2007 are summarized as follows: Weighted Average Exercise Price $ Number of Stock Options Outstanding Balance, December 31, 2006 7.64 4,913,952 Options granted 11.07 797,210 Options exercised 5.18 (602,631 ) Options forfeited 11.63 (126,671 ) Balance, September 30, 2007 8.39 4,981,860 At September 30, 2007, stock options to executive officers and directors, employees, consultants and clinical advisory board members were outstanding as follows: Options outstanding September 30, 2007 Options exercisable September 30, 2007 Range of exercise price $ Number of common shares issuable Weighted average remaining contractual life (years) Weighted average exercise price $ Number of common shares issuable Weighted average exercise price $ $2.80-$3.32 986,701 1.42 3.32 986,701 3.32 $5.05-$5.54 258,250 1.98 5.10 258,250 5.10 $6.29-$8.95 1,645,603 3.21 7.75 1,161,830 7.63 $9.40-$14.59 2,091,306 5.16 11.69 672,511 12.13 4,981,860 3.61 8.39 3,079,292 7.02 CARDIOME PHARMA CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (Expressed in thousands of Canadian Dollars except share and per share amounts and where otherwise indicated) 3. SHARE CAPITAL (CONT’D) (e)Stock-based compensation The estimated fair value of options granted from December 1, 2002 to officers, directors, employees, clinical advisory board members and consultants is amortized over the vesting period.Compensation expense is recorded in research and development expenses and general and administration expenses as follows: For the three months ended For the nine months ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 $ Research and development 732 1,837 1,903 3,912 General and administration 887 663 3,342 2,099 Total 1,619 2,500 5,245 6,011 The weighted average fair value of stock options granted during the three months and nine months ended September 30, 2007 was $5.15 and $6.31 per option, respectively (three and nine months ended September 30, 2006: $9.04 and $7.93 per option, respectively).The estimated fair value of the stock options granted was determined using the Black-Scholes option pricing model with the following weighted-average assumptions: For the three months ended For the nine months ended Assumption September30, 2007 September30, 2006 September 30, 2007 September 30, 2006 Dividend yield 0% 0% 0% 0% Expected volatility 55.09% 70.8% 59.72% 70.6% Risk-free interest rate 4.46% 3.92% 4.43% 4.14% Expected average life of the options 5.34 years 6.0 years 5.47 years 6.35 years CARDIOME PHARMA CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (Expressed in thousands of Canadian Dollars except share and per share amounts and where otherwise indicated) 4. COMMITMENT License agreement: On April 30, 2007, the Company signed an exclusive in-licensing agreement granting the Company exclusive worldwide rights for all indications for a clinical-stage drug candidate.Under the terms of the agreement, the Company paid an initial upfront payment of US$20 million.Additional payments not to exceed US$40 million are contingent upon the achievement of certain pre-defined late-stage clinical milestones.Pursuant to the development and license agreement, the Company is responsible for payment of royalties based on a percentage of revenue if the drug candidate is ultimately commercialized.The initial upfront payment has been capitalized as an intangible asset and will be amortized over its useful life of ten years.For the three and nine months ended September 30, 2007, the Company has recognized $554 and $911 in amortization expense respectively.At September30, 2007, no milestone payments have been paid or were payable. 5. RELATED PARTY TRANSACTION The Company has incurred expenses for services provided by a law firm in which an officer is a partner.The amounts charged are recorded at their exchange amounts and are subject to normal trade terms.For the three and nine months ended September 30, 2007, the Company has incurred $227 and $1,227 of legal fees for services provided by the law firm respectively (three and nine months ended September 30, 2006 - $265 and $588 respectively). Of the total amount of legal fees incurred during the nine months ended September 30, 2007, $644 was in connection with the completion of the public offering in January 2007. Of the total amount of legal fees incurred during the nine months ended September 30, 2006, $48 was in connection with the conversion of special warrants to common shares in March 2006 and $190 was in connection with the completion of the public offering subsequent to September 30, 2006.Included in accounts payable and accrued liabilities at September 30, 2007 is an amount of $121 (December 31, 2006 - $61) owing to the law firm. 6. COMPARATIVE FIGURES Certain of the comparative figures have been reclassified to conform with presentation adopted in the current period. 7. SUBSEQUENT EVENTS On October 19, 2007, the Company amended its Stock Purchase Agreement with Artesian Therapeutics Inc.Under the original terms of the agreement, the Company was obligated to advance the development of at least one drug candidate by October 21, 2007.Otherwise, the Company was required to transfer ownership to or license the acquired intellectual property to the former shareholders of Artesian.Under the amended agreement, this date has been changed to March 31, 2009.
